Citation Nr: 0707363	
Decision Date: 03/12/07    Archive Date: 03/20/07	

DOCKET NO.  04-07 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
osteomyelitis of the right tibia. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
osteomyelitis of the left shoulder. 

3.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for chronic obstructive 
pulmonary disease with asthma. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of April 2003, March 2004, and June 2004 decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.

In a decision of March 2000, the Board denied entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for osteomyelitis of the right tibia and 
left shoulder.  Since the time of that decision, the veteran 
has submitted additional evidence in an attempt to reopen his 
claims.  The RO found such evidence new, but not material, 
and the current appeal ensued.

Upon review of this case, it is unclear whether the veteran 
wishes to pursue the issue of compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for a right ankle 
disability.  Inasmuch as that issue has not been developed or 
certified for appellate review, it is not for consideration 
at this time.  It is, however, being referred to the RO for 
clarification, and, if necessary, appropriate action.

Finally, this case was previously before the Board in 
September 2006, at which time it was remanded for additional 
development.  The case is now, once more, before the Board 
for appellate review.



FINDINGS OF FACT

1.  In a decision of March 2000, the Board denied entitlement 
to compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for osteoarthritis of the right tibia and 
left shoulder.

2.  Evidence submitted since the time of the Board's March 
2000 decision is cumulative and/or redundant, and of 
insufficient significance to raise a reasonable possibility 
of substantiating the veteran's current claims.

3.  The veteran did not suffer additional disability, 
including chronic obstructive pulmonary disease with asthma, 
as a result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA medical personnel.  

4.  The residuals the veteran experienced following his 
treatment for chronic obstructive pulmonary disease with 
asthma were reasonably foreseeable.  


CONCLUSIONS OF LAW

1.  The decision of the Board in March 2000 denying the 
veteran's claims for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for osteoarthritis of the 
right tibia and left shoulder is final.  38 U.S.C.A. §§ 1151, 
7104 (West 2002); 38 C.F.R. § 3.361 (2006).

2.  Evidence received since the time of the Board's March 
2000 decision denying compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for osteoarthritis of the 
right tibia and left shoulder is new, but not material, and 
insufficient to reopen the veteran's previously-denied 
claims.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).

3.  Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for chronic obstructive pulmonary disease 
with asthma are not warranted.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claims.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.  

In the present case, in correspondence of March 2003, 
September 2003, October 2003, April 2004, and July 2004, the 
RO provided notice to the veteran regarding what information 
and evidence was needed to substantiate his claims for 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151, as well as what information and evidence 
should be submitted by him, what information and evidence 
would be obtained by VA, and the need for the veteran to 
advise VA of or submit any further evidence in his possession 
pertaining to his claims.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes VA and 
private inpatient and outpatient treatment records and 
examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the 
appellant's claims file, which includes:  his multiple 
contentions; VA and private medical records; and VA and 
private examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim, and what the evidence in the claims file shows, 
or fails to show, with respect to each claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran in this case seeks compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for osteomyelitis of 
the right tibia and left shoulder, as well as for chronic 
obstructive pulmonary disease with asthma.  In pertinent 
part, it is argued that, during the period from 1990 to 1991, 
the veteran received improper treatment at various VA medical 
facilities for osteomyelitis of his right tibia and left 
shoulder.  It is further argued that, during the period from 
2000 to 2001, the veteran was misdiagnosed and/or improperly 
treated by VA medical personnel for chronic obstructive 
pulmonary disease with asthma.

In that regard, the Board notes that, for claims received 
after October 1, 1997 (as in this case), compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 are 
payable for additional disability not the result of the 
veteran's own willful misconduct where such disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee, or any 
Department facility, where the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment or examination, or in the case 
of an event not reasonably foreseeable.  38 U.S.C.A. § 1151 
(West 2002).  

To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, or examination upon which the claim is based and 
the veteran's condition after such care, treatment, or 
examination.  VA considers each involved body system or 
systems separately.  

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination, and that the veteran has an additional 
disability or died, does not establish cause.  

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless the VA's failure to timely diagnose and 
properly treat the disease or injury proximately caused the 
continuance or natural progress.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused the veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability or death; and that 
VA failed to exercise the degree of care which would be 
expected of a reasonable health care provider; or VA 
furnished the hospital care, medical or surgical treatment, 
or examination without the veteran's, or, in appropriate 
cases, the veteran's representative's, informed consent.

Whether the proximate cause of the veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based upon what a 
reasonable health care provider would have foreseen.  The 
event need not be completely unforeseeable or unimaginable, 
but must be one that a reasonable health care provider would 
not have considered to be an ordinary risk of the treatment 
provided.  38 C.F.R. § 3.361 (2006).  

As noted above, in a decision of March 2000, the Board denied 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for osteomyelitis of the 
right tibia and left shoulder.  Once entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 has been denied by a decision of the 
Board, that decision is final.  38 U.S.C.A. § 7104 (West 
2002).  Where a claim for entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 has 
become final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

Regulations implementing the VCAA include a revision of 
38 C.F.R. § 3.156(a).  The revised version of 38 C.F.R. 
§ 3.156(a) is applicable to claims filed on or after 
August 29, 2001.  Here, the veteran's application to reopen 
his previously-denied claim for compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
osteomyelitis of the right tibia and left shoulder was filed 
in February 2003, and, as such, the "new/amended" version of 
38 C.F.R. § 3.156(a) is for application in this case.  See 
38 C.F.R. § 3.156(a) (2006).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decision makers.  Evidence is "material" 
if, by itself, or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.156 (2006).  

In addition, new evidence may be found to be material if it 
provides a "more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board of 
Veterans' Appeals to alter its decision."  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  In determining whether new 
and material evidence has been submitted, the evidence is 
generally presumed to be credible.  See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In the present case, at the time of the prior Board decision 
in March 2000, the law governing the veteran's claim for 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 provided that, where it was determined 
that there was additional disability resulting from a disease 
or injury or an aggravation of an existing disease or injury 
suffered as a result of VA hospitalization or medical 
treatment, compensation would be payable for such additional 
disability.  38 C.F.R. § 3.358 (effective prior to October 1, 
1997).  Applying that law, the Board, in its decision, found 
that there was no medical evidence that the veteran's 
osteomyelitis of the right tibia and left shoulder had 
resulted from or was aggravated by VA hospitalization, 
medical examination, or treatment.  Significantly, there was 
no medical opinion in VA or private medical documentation 
linking the veteran's osteomyelitis of the right tibia and 
left shoulder to VA hospitalization, medical examination, or 
treatment.  Moreover, a VA examiner had specifically 
indicated that the veteran's infection was already present at 
the time the veteran was privately hospitalized for treatment 
of his automobile accident injuries prior to the commencement 
of any treatment by the VA subsequent to his initial private 
inpatient care.  The VA examiner further indicated that, 
although osteomyelitis had not been specifically diagnosed at 
the time of the veteran's admission to a VA medical facility, 
cultures were positive for enterococcus in the wounds of the 
veteran's left shoulder and right tibia.  In the opinion of 
the examiner, the veteran's infection was more likely than 
not related to his initial injury, and was a part of the 
natural course of that injury.  Further noted was that open 
fractures, such as the veteran's bilateral tibia fractures, 
carried a high risk for developing osteomyelitis.  
Significantly, this could develop notwithstanding appropriate 
treatment.  Under the circumstances, it was more likely than 
not that the veteran's osteomyelitis was, in fact, present at 
the time of his transfer to a VA medical facility in October 
1990.

The VA examiner additionally indicated that the veteran's 
left proximal humerus osteomyelitis likely occurred 
secondarily from his other open injuries.  Further noted was 
that medical records clearly showed that osteomyelitis had in 
fact been diagnosed shortly following the veteran's admission 
to a VA medical center in October 1990.  According to the 
examiner, it appeared that the veteran's osteomyelitis had, 
in fact, been diagnosed in a timely fashion.  Based upon a 
review of the entire record, the Board found no competent 
medical evidence linking the veteran's osteomyelitis of his 
right tibia or left shoulder to VA hospitalization, medical 
or surgical treatment, or examinations.  Accordingly, the 
veteran's claims for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 were denied.

Evidence submitted since the time of the Board's March 2000 
decision denying entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
osteomyelitis of the right tibia and left shoulder, while in 
part "new" in the sense that it was not previously of record, 
is not "material."  Such records show only ongoing treatment 
for various problems associated with the veteran's 
osteomyelitis of the right tibia and left shoulder, with no 
evidence that such problems are in any way the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA 
personnel.  Nor is there evidence to the effect that the 
veteran's current problems with osteomyelitis of the right 
tibia and left shoulder are the result of an unforeseeable 
event.  Records submitted since the time of the Board's March 
2000 decision do not relate to an unestablished fact 
necessary to substantiate the veteran's claims, nor do they 
raise a reasonable possibility of substantiating the 
veteran's claims for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151.  Under the circumstances, 
the veteran's claims for compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for osteomyelitis of the 
right tibia and left shoulder must be denied.  

Turning to the issue of compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for chronic obstructive 
pulmonary disease with asthma, the Board notes that, during a 
period extending from approximately 2000 to 2001, the veteran 
received treatment at both private and VA medical facilities 
for what was variously described as chronic obstructive 
pulmonary disease with asthma.  The veteran argues that he 
was "misdiagnosed" by VA medical personnel with chronic 
obstructive pulmonary disease, when what he was in fact 
experiencing was exacerbations of asthma.  According to the 
veteran, VA treatment for misdiagnosed chronic obstructive 
pulmonary disease resulted in an exacerbation and worsening 
of his more-appropriately diagnosed asthma.

A review of the record discloses that, during the period in 
question, the veteran suffered from both chronic obstructive 
pulmonary disease and asthma, as well as, on at least a few 
occasions, bronchitis.  However, at no time was it 
demonstrated that the veteran had been "improperly diagnosed" 
or treated for either chronic obstructive pulmonary disease 
or asthma.  Significantly, over the course of the period in 
question, it was noted that the veteran had been a smoker for 
many years, smoking at least one pack (of cigarettes) a day.  
Despite repeated admonitions on the part of VA and private 
medical personnel, the veteran had (until very recently) 
refused to quit smoking.  Moreover, at the time of a VA 
respiratory examination in December 2003, the veteran 
complained of a shortness of breath "for 20 years."  
Reportedly, the veteran had been given inhalers and nebulizer 
treatment.  However, for the previous two years, he had 
experienced more emergency room visits, during one of which 
he was told that his attack was "severe."  Apparently, the 
veteran had been started on oral steroids.  Following the 
administration of such steroids, his symptoms reportedly 
became much better controlled.  When questioned, the veteran 
denied any cough or waking up at night, or problems with 
phlegm.  

Upon further questioning, the veteran indicated that he was 
an "ex-smoker," having smoked for more than 30 years at the 
rate of one pack (of cigarettes) per day.  On physical 
examination, the veteran's chest was symmetrical, with no 
evidence of deformity.  Examination of the veteran's lungs 
was significant for wheezing on both sides.  The clinical 
assessment was of chronic obstructive pulmonary disease with 
predominant chronic asthma.  In the opinion of the examiner, 
following review of both the veteran's paper chart and 
electronic records, there was no specific information 
regarding any misdiagnosis of asthma versus chronic 
obstructive pulmonary disease.  Moreover, pulmonary function 
testing from 1998 showed results supportive of chronic 
obstructive pulmonary disease.  Subsequent pulmonary function 
testing conducted in 2003 showed borderline bronchodilator 
response, which, according to the examiner, might show an 
asthmatic component to the veteran's chronic obstructive 
pulmonary disease.  However, based upon available medical 
information, the examiner was unable to state that the 
veteran had been "misdiagnosed or mistreated."

Based on the aforementioned, the Board is compelled to 
conclude that the veteran received neither an incorrect 
diagnosis nor inappropriate treatment for his chronic 
obstructive pulmonary disease with asthma.  More 
specifically, based on a review of the entire evidence of 
record, there is no indication that the veteran's chronic 
obstructive pulmonary disease with asthma is the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA 
personnel.  Nor is there evidence that such residuals as the 
veteran might have experienced following his treatment for 
chronic obstructive pulmonary disease with asthma were other 
than reasonably foreseeable.  Under the circumstances, 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for chronic obstructive pulmonary disease 
with asthma are not warranted.

In reaching the above determinations, the Board has given due 
consideration to the request of the veteran's representative 
that the opinion of a medical expert be obtained prior to a 
final adjudication of the veteran's claims for compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
osteomyelitis of the right tibia and left shoulder.  However, 
a review of the Board's March 2000 decision reveals that just 
such an opinion was, in fact, obtained prior to adjudication 
of the veteran's then current claims.  Under the 
circumstances, the Board is of the opinion that the 
procurement of an additional expert opinion would serve no 
useful purpose.  


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for osteomyelitis of the 
right tibia, the benefit sought on appeal is denied.  

New and material evidence not having been submitted to reopen 
a claim of entitlement to compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for osteomyelitis of the 
left shoulder, the benefit sought on appeal is denied.

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for chronic obstructive pulmonary disease 
with asthma are denied.



	                        
____________________________________________
	C. CRAWFORD
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


